Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 6/16/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kriz on 9/10/2021.

The application has been amended as follows: 
1.	(currently amended) A method comprising:
driving an electronic switch coupled to an inductor in a power converter, the electronic switch driven for each of multiple successive drive cycles, each of the drive cycles including an on-time and an off-time of controlling the electronic switch,
		wherein each of the off-times includes: i) a demagnetization time period in which the inductor is demagnetized and ii) a delay time,
wherein an end of the delay time is dependent on an [the] occurrence of a predefined number of signal pulses of a pulse signal; and	wherein the pulse signal includes a first portion that represents a voltage across the switch and, the pulse signal including a second portion that includes signal pulses obtained by timely extrapolating the pulse signal from the first portion; 
wherein the pulse signal indicates a minimum voltage across the switch, the pulse signal being based on an auxiliary voltage across an auxiliary winding inductively coupled to the inductor, the method further comprising: 
monitoring the auxiliary voltage; and	starting a [the] second portion of the delay time based on the monitoring.

2.	(previously presented) The method of claim 1 further comprising: 
generating the pulse signal based on the auxiliary voltage, generation of the pulse signal including: 	comparing a signal level of the auxiliary voltage with a predefined threshold; and	generating the pulse signal based on the comparing.

3.	(previously presented) The method of claim 2, wherein generating the pulse signal based on the comparing comprises:	generating a signal pulse of the pulse signal when the auxiliary voltage crosses the predefined threshold in a predefined direction.

4.	(previously presented) The method as in claim 1, wherein timely extrapolating the pulse signal generated in the first portion of the delay time comprises:	generating each signal pulse in the second portion of the delay time after a predefined time period after a preceding signal pulse of the pulse signal.

6.	(previously presented) The method of claim 1, wherein monitoring the auxiliary voltage comprises monitoring a duty cycle of the pulse signal generated in the first portion of the delay time, and	wherein the second portion starts when the duty cycle is outside a given duty cycle range.

7.	(previously presented) The method of claim 1, wherein monitoring the auxiliary voltage comprises monitoring a signal level of the auxiliary voltage, and	wherein the second portion starts when the signal level of the auxiliary voltage meets a predefined criterion.

8.	(previously presented) The method of claim 7, wherein the signal level of the auxiliary voltage meets the predefined criterion when the signal level is within a predefined signal range for a predefined time period.

9.	(previously presented) The method of claim 8, wherein the predefined signal range varies over the predefined time period.

10.	(previously presented) The method of claim 8, wherein monitoring the auxiliary voltage comprises monitoring a signal level of an auxiliary current flowing between the auxiliary winding and a voltage limiter coupled to the auxiliary winding.

11.	(currently amended) The method of claim 10, wherein monitoring the signal level of the [an] auxiliary current comprises charging a capacitor with a current that is proportional to a magnitude of the auxiliary current and discharging the capacitor with a constant current, and

12.	(previously presented) The method of claim 1 further comprising:
generating a feedback signal based on an output signal of the power converter; and	wherein the predefined number is selected dependent on the feedback signal.

13.	(previously presented) The method of claim 1, wherein the power converter is one of a flyback converter and a boost converter.

14.	(currently amended) A control circuit operative to drive  an electronic switch coupled to an inductor in a power converter in successive drive cycles, each of the drive cycles including an on-time and an off-time, wherein the off-time includes: i) a demagnetization time period in which the inductor is demagnetized and ii) a delay time, 	the control circuit is operative to:	end the delay time dependent on an [the] occurrence of a predefined number of signal pulses of a pulse signal comprising a plurality of successive signal pulses, and	generate the pulse signal, a first portion of the pulse signal representing a local minima of a voltage across the switch and a second portion of the pulse signal representing [includes] signal pulses obtained by timely extrapolating the pulse signal of the first portion;
		wherein the pulse signal indicates a minimum voltage across the switch, the pulse signal being based on an auxiliary voltage across an auxiliary winding inductively coupled to the inductor, the control circuit [controller] further operative to: 
		monitor the auxiliary voltage; and
		start the second portion of the delay time based on the monitoring.

[16] 15. 	(currently amended) An apparatus comprising: 
an inductor device; 
a switch coupled to the inductor; 
a controller operative to control operation of the switch for each of multiple control cycles to convert an input voltage into an output voltage, activation of the switch during an ON-time causing current to flow through the inductor and the switch, deactivation of the switch during an OFF-time causing current to flow through the inductor and the switch; 
the controller operative to: 
during the OFF-time, after passage of an amount of time with respect to deactivating the switch, detect occurrence of oscillations of a voltage across the switch; and
initiate re-activation of the switch in a subsequent control cycle after a time delay with respect to the detected occurrence of oscillations of the voltage across the switch. 

[17] 16.   (currently amended) The apparatus as in claim [1] 15 further comprising: 

wherein the controller monitors the auxiliary winding to detect the oscillations.  

[18] 17. 	(currently amended) The apparatus as in claim [1] 15, wherein deactivation of the switch during the time delay demagnetizes the inductor

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein each of the off-times includes: i) a demagnetization time period in which the inductor is demagnetized and ii) a delay time, wherein an end of the delay time is dependent on an occurrence of a predefined number of signal pulses of a pulse signal; and wherein the pulse signal includes a first portion that represents a voltage across the switch and, the pulse signal including a second portion that includes signal pulses obtained by timely extrapolating the pulse signal from the first portion; wherein the pulse signal indicates a minimum voltage across the switch, the pulse signal being based on an auxiliary voltage across an auxiliary winding inductively coupled to the inductor, the method further comprising: monitoring the auxiliary voltage; and starting the second portion of the delay time based on the monitoring.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the off-time includes: i) a demagnetization time period in which the inductor is demagnetized and ii) a delay time, the control circuit is operative to: end the delay time dependent on an occurrence of a predefined number of signal pulses of a pulse signal comprising a plurality of successive signal pulses, and generate the pulse signal, a first portion of the pulse signal representing a local minima of a voltage across the switch and a second portion of the pulse signal representing signal pulses obtained by timely extrapolating the pulse signal of the first portion; wherein the pulse signal indicates a minimum voltage across the switch, the pulse signal being based on an auxiliary voltage across an auxiliary winding inductively coupled to the inductor, the controller further operative to: monitor the auxiliary voltage; and start the second portion of the delay time based on the monitoring.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the controller operative to: during the OFF-time, after passage of an amount of time with respect to deactivating the switch, detect occurrence of oscillations of a voltage across the switch; and initiate re-activation of the switch in a subsequent control cycle after a time delay with respect to the detected occurrence of oscillations of the voltage across the switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Feldtkeller; Martin, US 20200382005, discloses a method for driving a switch in a power converter, drive circuit and power converter.
Feldtkeller; Martin, US 20140211510, discloses a voltage sensing in a voltage converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838